IN THE SUPREME COURT OF THE STATE OF DELAWARE

 LAMMOT SCRUGGS,                           §
                                           §
       Defendant Below,                    §   No. 145, 2018
       Appellant,                          §
                                           §   Court Below—Superior Court
       v.                                  §   of the State of Delaware
                                           §
 STATE OF DELAWARE,                        §   Cr. ID No. 1611017476 (N)
                                           §
       Plaintiff Below,                    §
       Appellee.                           §

                           Submitted: April 6, 2018
                           Decided:   May 1, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                       ORDER

      This 1st day of May 2018, after careful consideration of the notion to show

cause and response to the notice to show cause, it appears to the Court that:

      (1)    On March 22, 2018, the appellant, Lammot Scruggs, filed a notice of

appeal from a February 14, 2018 Superior Court order sentencing him for his

violation of probation. Under Supreme Court Rule 6(a)(iii), a timely notice of appeal

should have been filed on or before March 16, 2018. The Senior Court Clerk issued

a notice directing Scruggs to show cause why this appeal should not be dismissed as

untimely filed under Supreme Court Rule 6. In his response to the notice to show

cause, Scruggs states that his appeal is untimely because he lacks legal knowledge,

his illiteracy made it difficult to request materials from the prison law library through
correspondence, he could not physically go to the law library until March 8, 2018,

and his prison unit changed.

       (2)     Time is a jurisdictional requirement.1 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period in

order to be effective.2 An appellant’s pro se status does not excuse a failure to

comply strictly with the jurisdictional requirements of Supreme Court Rule 6.3

Unless an appellant can demonstrate that the failure to file a timely notice of appeal

is attributable to court-related personnel, an untimely appeal cannot be considered.4

       (3)     The record does not reflect that Lammot’s failure to file a timely notice

of appeal is attributable to court-related personnel. Consequently, this case does not

fall within the exception to the general rule that mandates the timely filing of a notice

of appeal. This appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.


                                             BY THE COURT:

                                             /s/ James T. Vaughn, Jr.
                                             Justice




1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
  Supr. Ct. R. 10(a).
3
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
4
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                                2